DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 23-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millett (US 20140187920 A1 – cited previously) in view of Opie (US 20040236214 A1 – cited by Applicant).

For claim 1, Millett teaches an intravascular system [entire disclosure – see at least abstract], comprising:
an intravascular device [150] comprising:
a flexible elongate member [152] having a proximal portion [162] and a distal portion [154];
at least one sensing element [156] secured to the distal portion of the flexible elongate member; [per ¶39]; and
[wiring (including at least a form of a communication line) discussed in ¶39]; and
a torque device [160] configured to selectively interface with the proximal portion of the flexible elongate member, the torque device including a first component [tapered opening (‘nose cone’ shape) of 160 shown in Fig. 4 can be a first component], 
wherein the first component forms a distal end of the torque device [tapered end of 160 can constitute a distal end of 160 as it ‘points towards’ 154] and comprises a first body defining an opening for receiving a proximal end of the flexible elongate member [tapered opening of 160 through which 152 extends to 154 shown in Fig. 4].

Millett fails to teach the first component (of the torque device) having a first arm extending from the (torque device) body, and a second arm extending from the (torque device) body; and (the torque device further comprising) a second component movably coupled to the first component, wherein the second component is movable relative to the first component between an open position where the torque device is configured to slidably receive the proximal portion of the flexible elongate member between the first and second arms of the first component and a closed position where the torque device fixedly engages the proximal portion of the flexible elongate member between first and second arms of the first component, wherein the first component and the second component are configured to be threaded together via engagement between: a groove in the second body of the second component; and a single thread wrapped around the first arm and the second arm of the first component.
[entire disclosure – see at least abstract; Fig. 1 with device 100 ] comprising 
a first component [102] having a first arm [first of 102a-b] extending from a first (torque device) body [102c], and a second arm [second / other of 102a-b] extending from (torque device) the first body [102c]; and (the torque device further comprising) 
a second component [200, 202] movably coupled to the first component, forming a proximal end of the torque device [where ¶42 details that the guidewire can be inserted into either end of the torque device and thereby either of 200 or 202 can serve as a proximal end portion of the torque device (and similarly where either end of 102 — with ends 104 or 110 — then conversely can be the distal end formed by the first component)], 
the second component having a second body [either of 200, 202 constitutes a body (second body)] configured to be gripped by a user, [¶¶37-39 detailing handling of 200/202], 
wherein the second component is movable relative to the first component [discussed throughout ¶¶37-41] between an open position where the torque device is configured to slidably receive the proximal portion of the flexible elongate member between the first and second arms of the first component and a closed position where the torque device fixedly engages the proximal portion of the flexible elongate member between first and second arms of the first component [tightening of collets 116 and thereby the fixed engagement of the elongate member between 102a and 102b discussed in ¶¶38-40]; 
wherein the first component and the second component are configured to be threaded together [per Fig. 3 and ¶38] via engagement between:
a groove [216] in the second body of the second component [though element number 216 does not appear to be used in the body of Opie, it is clear from Fig. 3 that 216 refers to the grooves by which 200 / 202 screw onto 102 per end of ¶38]; and
a single thread [108/114] wrapped around the first arm and the second arm of the first component. [where either/both 108 and/or 114 wrap around the structure of 102a and/or 102b when joined via 102c]. 

It would have been obvious to one of ordinary skill at the time the invention was filed to modify the torque device of Millett to incorporate the torque device body arrangement of Opie in order to facilitate improved and more ergonomic navigation of the elongated member [As motivated by Opie ¶¶1-14 and esp. ¶42]. 

For claim 2, Opie further teaches (in the motivated combination of claim 1) the first arm includes a recess [126 / 130] sized and shaped to receive and engage the proximal portion of the flexible elongate member. [detailed in ¶35]. As motivated in claim 1.

For claim 3, Opie further teaches (in the motivated combination of claim 1)  the second arm includes a planar surface to engage the proximal portion of the flexible elongate member [front edge / tooth of one arm of 116 of one of 102a or 102b].  As motivated in claim 1.

For claim 4, Millett further teaches the first body further includes a central lumen in communication with the tapered opening, the central lumen sized and shaped to slidably receive the proximal portion of the flexible elongate member [depicted in Fig. 4 with device 160 having 152 extending therethrough (at least a form of a lumen)].  

For claim 7, Opie further teaches (in the motivated combination of claim 1)  the second component is further configured to snap-fit couple to the first component [verbatim snap fit per ¶39]. As motivated in claim 1.

For claim 8, Opie further teaches (in the motivated combination of claim 1)  the first component includes a tapered flange and the second component includes at least one projection for snap-fit engagement with the tapered flange of the first component [raised annular rings discussed in ¶37]. As motivated in claim 1.

For claim 9, Opie further teaches (in the motivated combination of claim 1)  the at least one projection extends inwardly towards a central lumen of the second component [raised ring on inside of 200 would then extend inwardly towards lumen of 102].  As motivated in claim 1.

For claim 10,  Opie further teaches (in the motivated combination of claim 1) wherein rotation of the second component relative to the first component through the threaded engagement moves the second component between the open position and the closed position [¶34, ¶38 ].  As motivated in claim 1.

For claim 11, Millett teaches the at least one sensing element includes at least one of a pressure sensor [¶39], a flow sensor, or an intravascular imaging component.

For claim 23, Opie further teaches (in the motivated combination of claim 1) the first portion of a second body is configured to permit a first amount of rotation of the intravascular device when gripped by the user, and the second portion of the second body is configured to permit a different second amount of rotation of the intravascular device when gripped by the user. [see esp. ¶¶37-40 in particular ¶40 where 200 and 202 may be tightened independently (and thereby the tapering shape “portions” permitting such independent tightening actions);  see Fig. 3 where 200 is more ‘choked up’ onto 102 than 202].  As motivated in claim 1. 

For claim 24, the motivated combination of Millet and Opie teaches The system of claim 1, wherein the torque device includes only the first component and the second component. [where then the combination of the teachings of Millet and Opie would form a torque device constituting only first and second components].  As motivated in claim 1. 

For claim 26, Opie further teaches (in the motivated combination of claim 1)  the torque device fixedly engages the proximal portion of the flexible elongate member over only a single contact area, the single contact area being disposed between the first arm and the second arm of the first component and having a length of at least 0.33 [see ¶32 where sections 102a-b which contact the elongate member (a form of a single contact area) is 27+34mm long which is at least 0.33 inches].  As motivated in claim 1. 

For claim 27, Millet teaches The system of claim 1, wherein the opening of the first body is tapered. [nozzle of 160 is depicted as a tapered opening per Fig. 4].  

For claim 28, Opie further teaches (in the motivated combination of claim 1)   the single thread comprises a first thread portion [first of 108 / 114] on the first arm and a different, second thread portion [second / other of 108 / 114] on the second arm.  As motivated in claim 1.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Millett in view of Opie and and McArthur (US 20160114139 A1 – cited previously). 
Millet in view of Opie is silent regarding mutually differently spaced radial projections on the first and second portions of the second body.  McArthur teaches a torque device [Fig. 1] having a body [110] having first [135] and second [124] portions where the first portion of the body comprises a first plurality of radial projections [139] extending longitudinally along the body and separated from one another along the body by a first spacing, [Figs. 1-2], wherein the second portion of the second body comprises a second plurality of radial projections [127] extending longitudinally along the second body and separated from one another along the body by a different second spacing [Fig. 1].   It would have been obvious to one of ordinary skill at the time the invention was filed to modify the first and second portions of the second body of Millet in view of .  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Millett in view of Opie and Modesitt (US 20050240120 A1).

For claim 25, Millet in view of Opie is silent regarding the single thread and the groove each extend less than 360 degrees around a circumference.  However, consider that Opie does teach that the threaded fastening of 200/202 to 102a-b is not limited to exclusively the screw-on embodiment as shown — where Opie details in ¶39 that any other suitable fastening structure may be appropriate for fastening 200/202 to 102. 
Modesitt teaches a torque device for fixedly engaging an elongate member [entire disclosure – see at least abstract] comprising a first body [6] having a single thread [56][56 being optionally at least a form of a thread per Fig. 8] and a second body [6] having a groove [28 grooved for 56 per Fig. 8 and ¶70] where the thread and the groove extend less than 360 degrees around a circumference [per end of ¶43 and ¶52, 28 and 56 each partially circumscribe (i.e., less than 360°) their respective body portions cam 22 and receptacle 48] [more generally the partially circumscribed thread-groove combination is not limited to elements 28 and 56 of Modesitt but in other fastenings too such as track 66 (groove) with pin (thread) 70 and pin 92 (thread) with track 82 (groove) — all of which partially circumscribe the torque device body  (i.e., less than 360° around a circumference)].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the thread and groove of Millet in view of Opie to further incorporate the partial circumscribing (extension of less than 360° around a circumference) of Modesitt . 

Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive.

Applicant argues that Opie fails to teach a threaded portion wrapped around collet fingers 116 as per Fig. 1.  Examiner notes that the incorporation (and thereby the § 103 rejection basis) of Opie now relies upon elements 102a-b to teach the first and second arms as claimed — in order to address the features introduced via amendment.  Accordingly, the rejection now does not solely rely upon collet fingers 116 to teach the claimed arms. To wit: the structure of the arms of the torque device of Opie is not only the collets 116 but also the structures immediately adjacent and forming the collets — such that thread 108 and/or 114 can be understood to wrap around the arm as claimed. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791